NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 COREY LANE,
              •   .                                           Civ, Action No. 16-8948
          Plain ft/f
                                                                    (JMV) (JBC)
     V.

                                                               OPINION & ORDER

 STATE OF NEW JERSEY,

      Defendant.




 John Michael Vazgucz, U.S.D.J.

          On March 18, 2019, the Court dismissed pro se Plaintiff Corey Lane’s claims against

Defendant State of New Jersey and closed the case) D,E. 132. Presently before the Court are two

motions and two letters filed by Plaintiff following the Court’s March 18, 2019 Opinion & Order.

liE. 134-35, 138, 141. First, Plaintiff filed a motion to stay pursuant to Federal Rule of Civil

Procedure 62(d), D.E. 135, which Defendant opposed, D.E. 137. Second, Plaintiff filed a motion

to alter or amend judgment, D.E. 134, which Defendant opposed, D.E. 136. Third, Plaintiff filed

a letter requesting that the Court order the Clerk of the Court to “docket my May 1, 2018 Motion

for Default Entry and my May 3, 2018 Motion for Default Judgment and make their docket dates

reflect the date of their original filing.” D.E. 138. Defendant opposed the letter, D.E. 139, and



‘Plaintiff mentioned other involved individuals as parties in his Amended Complaint, but did not
serve them. He only sewed the State of New Jersey.
Plaintiff replied, D.E. 140. Fourth, Plaintiff filed a letter requesting that his case be reopened, D.E.

141, which Defendant opposed, D.E. 142.

          For the reasons that follow, Plaintiffs motions and letter requests, D.E. 134-35, 138, 141,

are DENIED. Any ffiture motions to alter or amend judgment or for reconsideration would be

futile. Plaintiff noted in his April 25, 2019 letter, D.E. 138, that “[i]f my Motion for Entry of

Default and Default Judgment was docketed in May of 2018 my case would have been over and

my children and I would have been reunited” and “I would not be in jeopardy of losing my home

and becoming homeless.” D.E. 138 at 2. However, that is not the case. As this Court explained

in its prior Opinion & Order, D.E. 132, sovereign immunity applies to New Jersey in this matter

and, therefore, this Court lacks jurisdiction to resolve Plaintiffs claims against New Jersey. D.E.

132 at 8-9. No matter what motions or requests Plaintiff files, this Court will not have the authority

to resolve Plaintiffs core issues with the State related to his children.2

          I.      FACTUAL BACKGROUND & PROCEDURAL HISTORY

          The Court included an extensive factual background and procedural history in its March

18, 2019 Opinion & Order, D.E. 132, which the Court incorporates by reference here.

          IL      MOTION TO STAY

          On March 21, 2019, Plaintiff filed a motion to stay pursuant to Federal Rule of Civil

Procedure 62(d). Plaintiff states that he is “requesting for this stay to be granted in order to secure

my rights, possibly before the appellate court’s decision since the Defendant’s letter requesting

reinstatement of their Motion to Dismiss was granted by Magistrate Judge James B. Clark.” D.E.




2
    Plaintiff does have an apparent avenue of relief, that is, the New Jersey state court system.


                                                    2
135 at 53 J appears that Plaintiff is either requesting a stay of the Court’s Letter Order granting

Defendant’s request to reinstate its motion to dismiss, D.E. 113, or of the Court’s March 18, 2019

Opinion & Order, D.E. 132.

       Defendant opposes Plaintiffs motion to stay and notes that Plaintiffs motion “should be

denied as [Plaintiff] has not yet filed an appeal in this matter.” D.E. 137 at 2. Additionally,

Defendant argues that the motion should be denied since Plaintiff “fails to meet the four (4) factors

to justify a stay” pursuant to Federal Rule of Civil Procedure 62(c). Id.

       Federal Rule of Civil Procedure 62(d), the nile on which Plaintiff bases his motion,

provides as follows:

               Injunction Pending an Appeal. While an appeal is pending from
               an interlocutory order or final judgment that grants, continues,
               modifies, refuses, dissolves, or refUses to dissolve or modify an
               injunction, the court may suspend, modify, restore, or grant an
               injunction on terms for bond or other terms that secure the opposing
               party’s rights. If the judgment appealed from is rendered by a
               statutory three-judge district court, the order must be made either:
                       (1) By that court sitting in open session; or
                       (2) By the assent of all its judges, as evidenced by
                           their signatures.

Fed. R. Civ. P. 62(d). In order for a motion to be granted pursuant to Rule 62(d), there must be

“an appeal pending from an interlocutory order or final judgment.” Id. However, when Plaintiff

filed this motion, no appeal was pending. Therefore, there was no basis in law for Plaintiff to file

a motion to stay pursuant to Rule 62(d). The Court denies Plaintiffs motion.

       III.    MOTION TO ALTER OR AMEND JUDGMENT

       On March 22, 2019, Plaintiff filed a motion to alter or amend judgment pursuant to Federal

Rule of Civil Procedure 59(e). D.E. 134. Plaintiff requests that the Court “alter or amend judgment



  As to Plaintiffs filings, the page numbers cited herein reflect the page numbers of each file at
large as opposed to the page numbers as labeled by Plaintiff
                                                  3
Granting Defendant’s Motion to Dismiss       ...   by reissuing an order demanding the clerk to restore

my now terminated case and administratively terminating the Defendant’s Motion to Dismiss with

prejudice.” D.E. 134 at 3.       Plaintiff alleges that Magistrate Judge Clark’s Order reinstating

Defendant’s motion to dismiss, D.E. 113, was “beyond the statutory authority of a Magistrate

Judge.” D.E. 134 at 4. Plaintiff relies on 28 U.S.C.      § 636(b)(l)(A), which outlines the jurisdiction
and powers of magistrate judges, as the basis of his motion. Section 636(b)(1)(A) provides as

follows:

                 [A] judge may designate a magistrate judge to hear and determine
                any pretrial matter pending before the court, except a motion for
                injunctive relief; for judgment on the pleadings, for summary
                judgment, to dismiss or quash an indictment or information made by
                the defendant, to suppress evidence in a criminal case, to dismiss or
                to permit maintenance of a class action, to dismiss for failure to state
                a claim upon which relief can be granted, and to involuntarily
                dismiss an action.

28 U.S.C.   § 636(b)(1)(A).
       Defendant opposes Plaintiffs motion. D.E. 136. Defendant argues that under section

636(b)m(A), magistrate judges are permitted to determine non-dispositive matters pending before

the court. D.E. 136 at 11. Defendant notes that while Magistrate Judge Clark did reinstate

Defendant’s motion to dismiss, “the State’s Motion to Dismiss Plaintiffs First Amended

Complaint was decided by the Honorable John Michael Vazquez, U.S.D.J.[.]” Id. Defendant also

argues that Plaintiff “fails to meet the standard for reconsideration under L. Civ. R. 7.1(i), as

[Plaintiff] does not identi& any dispositive factual matters or controlling decisions of law in his

Motion[.]” Id. at 11-12.

       The Court agrees with Defendant. It is clear under section 636(b)(1)(A) that magistrate

judges may not “hear and determine” motions to dismiss for failure to state a claim. 28 U.S.C.          §
636(b)(1)(A). Judge Clark, however, did neither. He merely reinstated the motion to dismiss,


                                                      4
which the undersigned then decided. Since Magistrate Judge Clark did not step beyond his

statutory authority, the Court denies Plaintiff’s motion to alter or amend its March 18, 2019

Opinion & Order.

        IV.     APRIL 25, 2019 LETTER REGARDING MOTIONS FOR DEFAULT
                ENTRY AND DEFAULT JUDGMENT

        Plaintiff filed a letter requesting that the Court order the Clerk of the Court to “docket my

May 1, 2018 Motion for Default Entry and my May 3, 2018 Motion for Default Judgment and

make their docket dates reflect the date of their original filing.” D.E. 138 at 1. Plaintiff states that

“the court clerk never entered neither motion on the docket and now my case is in jeopardy of

being terminated without justice.” Id. Plaintiff claims that on May 1, 2018, he filed a motion for

entry of default and on May 3, 2018, he filed a motion for entry of default judgment. Id. at 3.

Plaintiff claims that both motions were “received by the Defendants Attomey.” Id.

        In fact, docket entry 102, which contains multiple documents filed together by Plaintiff,

contains both a motion for entry of default and a motion for default judgment. D.E. 102 at 4-6,

58-59. Specifically, pages 4-6 contain a letter dated May 1, 2018 requesting an entry of default

judgment pursuant to Rule 55(b) and pages 58-59 contain a second letter dated May 1, 2018

requesting an entry of default pursuant to Rule 55(a). D.E. 102 at 4-6, 58-59. Therefore, it appears

that both Plaintiffs letters for entry of default and for default judgment were publicly filed and

“docketed” by the Clerk’s office in the same docket entry on May 1, 2018, contrary to Plaintiffs

allegation that “the court clerk never entered neither motion on the docket.” D.E. 138 at 1.

Following Plaintiffs filing, Magistrate Judge Clark issued an Order denying Plaintiffs motion for

default judgment because “there is no proof or indication that Plaintiffs operative pleading was

served upon any Defendant in this matter.” D.E. 103 at 1.




                                                   S
        The Third Circuit has twice addressed this issue in response to the two writs of mandamus

filed by Plaintiff. See In re Lane, 748 F. App’x 484 (3d Cir. 2019); In Re Lane, 740 F. App’x 768

(3d Cir. 2018). In both instances, Plaintiff filed petitions for writs of mandamus requesting that

the Third Circuit direct this Court to rule on Plaintiffs “separate motions for default judgment that

he allegedly filed on May I and 3,2018.” 748 F. App’x at 484-85; 740 F. App’x at 768. In both

per curium, non-precedential opinions, the Third Circuit denied Plaintiffs mandamus petitions

and clearly directed Plaintiff that if Plaintiff “believes that the failure to docket his May 3 motion

was in error (despite the District Court’s order denying his motion for entry of default judgment,

see Dkt. #130), he may raise that issue in the District Court.” Lane, 748 F. App’x at 485 (quoting

Lane, 740 Fed. App’x at 769). Plaintiff is now raising this precise issue. D.E. 138.

        As noted, Plaintiffs motions for entry of default and for default judgment were filed by

the Clerk’s office on May 1, 2018. D.E. 102. It appears that each motion was not docketed in a

separate, labeled docket entry as a result of Plaintiffs disorganized method of filing sixty-three

pages containing various documents with the Clerk of the Court. However, both motions were

nevertheless filed on May 1, 2018, which appears to technically resolve Plaintiffs issue in this

letter request.

        The Court does note that in this letter, D.E. 138, Plaintiff appears to attempt to resolve the

issue of improper service brought up by Magistrate Judge Clark’s May 2, 2018 Order denying

Plaintiffs motion for default judgment. Specifically, Plaintiff attaches mail return receipts as

proof of service for both motions. D.E. 138-15. Given Plaintiffs prose status and pursuant to

Local Civil Rule 5.1(b), the Court allows this delayed proof of service to be supplied as to

Defendant New Jersey. See L. Civ. R. 5.1(b) (“The Court may at any time allow the proof of




                                                  6
service to be amended or supplied unless it clearly appears that to do so would result in material

prejudice to the substantive rights of either party.”).

        However, since providing proof of service, Plaintiff has failed to renew his motion for entry

of default. As a result, the Court denies Plaintiffs request. Furthermore. Plaintiff has failed to

demonstrate how Defendant New Jersey could be held liable in light of sovereign immunity and

the Eleventh Amendment. Therefore, it would be fttile for Plaintiff to renew his motion for entry

of default because Plaintiff has not demonstrated that he would be entitled to default judgment for

his claims.

        V.      AUGUST 28, 2019 LETTER REQUESTING RECONSIDERATION

        Lastly, Plaintiff filed a letter requesting reconsideration on August 28, 2019. D.E. 141.

Plaintiff states, “I am asking this court to reopen my case for the sake ofjustice being that the court

received my Amended Complaint before the March 19, 2019 Deadline and the Defendants attorney

acknowledged that he would respond to the Amended Complaint[.]” ii at 1. While Plaintiff

refers to a “2019” amended complaint in his letter, he attaches an email correspondence between

himself and the State’s attorney dated March 2018 to support his claim that Defendant received

the amended complaint in March 2018. It appears that Plaintiff mistakenly wrote 2019 instead of

2018 in this August 28, 2019 letter, and the Court proceeds as such.

       Plaintiff raised this precise issue in Plaintiffs October 30, 2018 motion to alter or amend

the Court’s October 23, 2018 order reinstating the State’s motion to dismiss. See D.E. 114. The

Court resolved the issue in its March 18, 2018 Opinion & Order, D.E. 132, and reaches the same

conclusion now: since Plaintiff did not properly file or serve the amended complaint, the Court

denies Plaintiffs motion.




                                                   7
          VI.    CONCLUSION

          In conclusion, this Court DENIES Plaintiffs motion to stay, D.E. 135, motion to alter or

amend judgment, D.E. 134, letter requesting the Court order the Clerk of the Court to docket a

May 1, 2018 motion, D.E. 138, and letter requesting reconsideration, D.E. 141. As previously

explained, any motions to alter or amend judgment or motions for reconsideration in this matter

would be futile since the Court lacks authority over Plaintiffs claims against Defendant New

Jersey.

          For the aforementioned reasons and for good cause shown,

          IT IS on this 26th day of December, 2019, hereby

          ORDERED that Plaintiffs motion to stay, D.E. 135, is DENIED; and it is further

          ORDERED that Plaintiffs motion to alter or amend judgment, D.E. 134, is DENIED; and

it is further

          ORDERED that Plaintiffs letter requesting the Court order the Clerk of the Court to

docket a May 1,2018 motion, D.E. 138, is DENIED; and it is further

          ORDERED that Plaintiffs letter requesting reconsideration, D.E. 141, is DENIED; and

it is further

          ORDERED that a copy of this Opinion & Order shall be mailed to Plaintiff via regular

and certified mail return receipt requested.


                                                                  k
                                                        Cte*&         C,,
                                               John’Michael VazquezJL ibi.




                                                 8
